          Case 2:20-cv-00679-RAH-CSC Document 6 Filed 12/08/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

KEVON MIMS, #277 694,                          )
                                               )
          Plaintiff,                           )
                                               )
          v.                                   ) CIVIL ACTION NO. 2:20-CV-679-RAH-CSC
                                               )
WARDEN BUTLER, et al.,                         )
                                               )
          Defendants.                          )


                                              ORDER

          On November 16, 2020, Magistrate Judge filed a Recommendation to which no timely

objection have been filed. (Doc. 5.) Upon an independent review of the record and upon

consideration of the Recommendation, it is hereby

          ORDERED that the Recommendation is ADOPTED, and that this case is DISMISSED

without prejudice for Plaintiff’s failures to comply with the order of the court and to prosecute this

action.

          A separate Final Judgment will be entered.

          DONE, this 8th day of December, 2020.


                                              /s/ R. Austin Huffaker, Jr.
                                       R. AUSTIN HUFFAKER, JR.
                                       UNITED STATES DISTRICT JUDGE
